DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on April 5, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 
Withdrawn Objections/Rejections
The rejection of claim(s) 7 and 9-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Objections
Claims 4, 7, 10, 12-13, 19, 21-23, 27-30 are objected to because of the following informalities:  	Regarding claims 4, 7, 10, 12-13, 19, 21-23, 27-30, “The composition of claim…“ should read “The compartmentalized composition of claim…” for consistency. 	Regarding claim 7, the term “capsule” recited in the claim in lines 3 and 4 should be deleted.  	 	Appropriate correction is required. 	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a floating element” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "wherein said obligate photoautotrophic microalgae are encapsulated by a polymeric material."  Independent Claim 2 which claim 27 depends from also requires the obligate photoautotrophic microalgae to be encapsulated by the first compartment. Thus, it is unclear if the polymeric material are formed by the first compartment and how the polymeric material are structurally related to the first compartment. 	 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4, 10, 12, 19, 23 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boedicker et al. (previously cited; US 9,090,885; hereinafter “Boedicker”).
Regarding claim 2, Boedicker discloses a compartmentalized composition comprising at least two compartments wherein a first compartment of said at least two compartments comprises a first microorganism (microdroplets comprising at least two separate compartments, including a first compartment comprising a first distinct microorganism; col. 5, ll. 2-17; col. 12, ll. 45-60; col. 14, ll. 27-38; FIGS. 7A-7C), and a second compartment of said at least two compartments comprises a second microorganism (microdroplets comprising at least two separate compartments, including a second compartment comprise a second distinct microorganism; col. 5, ll. 2-17; col. 12, ll. 45-60; col. 14, ll. 27-38; FIGS. 7A-7C), said compartments are designed of a structure and/or composition ensuring symbiosis between said obligate photoautotrophic microalgae and said obligate heterotrophic or mixotrophic microalgae (col. 12, ll. 45-60),  	wherein said first compartment encapsulates said second compartment (see, e.g., FIG. 7A). 	Boedicker does not explicitly disclose wherein the first microorganism in the first compartment is an obligate photoautotrophic microalgae, and the second microorganism of the second compartment is an obligate heterotrophic or mixotrophic microalgae having a higher growth rate than the obligate photoautotrophic microalgae in the first compartment.  	However, Boedicker does disclose wherein the first compartment comprises a first microorganism, the second compartment comprises a second microorganism, and that the microorganisms of the compartmentalized composition can have different growth rates (i.e., growth rate of the microorganism in one of the compartments can have a higher growth rate than the microorganism in the other compartment; see col. 32, ll. 26-36). The first compartment encapsulates said second compartment (see, e.g., FIG. 7A). 	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the microorganism in the first compartment of Boedicker with obligate photoautotrophic microalgae, and the microorganism in the second compartment of Boedicker with an obligate heterotrophic or mixotrophic microalgae having a higher growth rate than the obligate photoautotrophic microalgae in the first compartment, since Boedicker discloses that the first and second microorganisms can be selected according the desired application (e.g., drug discovery, bioremediation, therapeutics; col. 15, ll. 23-50; col. 16, ll. 3-4), and that the first and second microorganisms can have different growth rates (col. 32, ll. 26-36). Further, one of ordinary skill in the art would have made said modification because said modification would have been the simple substitution of one known microorganism for another for the predictable result of obtaining a compartmentalized composition tailored for desired application. Moreover, it would have been prima facie obvious to one of ordinary skill in the art to have tried a compartmentalized composition design in which heterotrophic microalgae or mixotrophic microalgae having a higher growth rate than the obligate photoautotrophic microalgae in the second compartment encapsulated by the first compartment, since Boedicker disclose that the microorganism with the higher growth rate can be in the first compartment or the second compartment (col. 32, ll. 26-36). 
Regarding claim 4, modified Boedicker further discloses wherein the compartmentalized composition allows free diffusion of small molecules, minerals and gas between said at least two compartments (compartmentalized composition allows exchange of molecules between the first and second compartments; col. 12, ll. 45-60).
Regarding claim 10, modified Boedicker discloses wherein the first and second compartments comprising said obligate photoautotrophic microalgae and obligate heterotrophic or mixotrophic microalgae are formulated as a capsule (Boedicker, col. 11, ll. 1-14; Claim 1). Modified Boedicker further discloses wherein said capsule is 0.1 – 20 mm in diameter (see col. 8, ll. 37-51; col. 9, ll. 29-37).
Regarding claim 12, modified Boedicker discloses wherein the compartmentalized composition comprises obligate photoautotrophic microalgae and obligate heterotrophic or mixotrophic microalgae. Modified Boedicker further discloses wherein said obligate photoautotrophic microalgae are present in said first compartment in at least 90 % purity and said obligate heterotrophic or mixotrophic microalgae are present in said second compartment in at least 90 % purity (Boedicker discloses wherein individual strain or species can be incorporated into each of the at least two compartment, and thus, since individual compartments comprise individual strain or species, it is considered at least 90% purity; col. 11, ll. 16-40).
Regarding claim 19, modified Boedicker discloses wherein said obligate photoautotrophic microalgae, but does not explicitly disclose wherein said obligate photoautotrophic microalgae are selected from the group consisting of Dunaliella sp., Nannochloropsis sp., Synechococcus sp. and Spirulina sp. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the obligate photoautotrophic microalgae of modified Boedicker with one of Dunaliella sp., Nannochloropsis sp., Synechococcus sp. and Spirulina sp., since Boedicker discloses that the first and second microorganisms can be selected according the desired application (e.g., drug discovery, bioremediation, therapeutics; col. 15, ll. 23-50; col. 16, ll. 3-4). Further, one of ordinary skill in the art would have made said modification because said modification would have been the simple substitution of one known microorganism for another.
Regarding claim 23, modified Boedicker discloses said mixotrophic microalgae , but does not explicitly disclose wherein said mixotrophic microalgae are from the group of Chlorella sp. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the obligate mixotrophic microalgae of modified Boedicker to consist of Chlorella sp., since modified Boedicker discloses that the first and second microorganisms can be selected according the desired application (e.g., drug discovery, bioremediation, therapeutics; col. 15, ll. 23-50; col. 16, ll. 3-4). Further, one of ordinary skill in the art would have made said modification because said modification would have been the simple substitution of one known microorganism for another. 	Modified Boedicker discloses wherein said obligate photoautotrophic microalgae, but does not explicitly disclose wherein said obligate photoautotrophic microalgae are  from the group Spirulina sp. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the obligate photoautotrophic microalgae of modified Boedicker with Spirulina sp., since Boedicker discloses that the first and second microorganisms can be selected according the desired application (e.g., drug discovery, bioremediation, therapeutics; col. 15, ll. 23-50; col. 16, ll. 3-4). Further, one of ordinary skill in the art would have made said modification because said modification would have been the simple substitution of one known microorganism for another.
Regarding claim 27, modified Boedicker further discloses wherein said obligate photoautotrophic microalgae are encapsulated by a polymeric material (compartments of the composition are composed of polymeric materials; Boedicker, col. 8, line 37 to col. 9, line 13).
Regarding claim 28, modified Boedicker further discloses wherein said first compartment and said second compartment are composed of polymeric materials (Boedicker, col. 8, line 37 to col. 9, line 13).
Claim(s) 3, 7, 21-22 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boedicker as applied to claims 2, 3 and 27 above, and further in view of Vardi et al. (previously cited; US 2002/0009479) (hereinafter “Vardi”).
Regarding claim 3, modified Boedicker discloses the limitations of the compartmentalized composition according to claims 2, 3 and 27. 	Modified Boedicker further discloses wherein said first compartment and said second compartment are composed of polymeric materials (Boedicker, col. 8, line 37 to col. 9, line 13), but does not explicitly disclose wherein said first compartment of said at least two compartments is transparent to light and wherein when said second compartment comprises mixotrophic microalgae said second compartment is non-transparent to light. 	Vardi discloses a composition comprising at least two distinct phases, each phase comprising microorganisms (¶ [0114]). The first phase comprises a first microorganism (outer phase including algae), and the second phase separate from the first phase and comprises a second microorganism (inner phase including algae). Vardi further discloses wherein the first microorganism (autotrophic algae) can be entrapped in a transparent edible matrix (transparent alginate; ¶ [0114]), and the second microorganism can be entrapped in a nontransparent edible matrix (non-transparent gelatin).  	In view of Vardi, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the first and second compartments of modified Boedicker with the materials of Vardi (Vardi, ¶ [0114]). One of ordinary skill in the art would have made said modification for the purpose of culturing desired microorganisms for desired application under desired conditions. Further, one of ordinary skill in the art would have made said modification because said modification would have been the simple substitution of one known material for another for the predictable result of encapsulating desired microorganism in a desired culturing condition.
Regarding claim 7, modified Boedicker discloses wherein the first and second compartments comprising said obligate photoautotrophic microalgae and obligate heterotrophic or mixotrophic microalgae are formulated as a capsule (Boedicker, col. 11, ll. 1-14; Claim 1).  	Modified Boedicker discloses that the obligate photoautotrophic microalgae and  obligate heterotrophic or mixotrophic microalgae cells are present within the first compartment at a concentration, but does not explicitly disclose wherein the concentration of said obligate photoautotrophic microalgae in said first compartment is 106 - 1010 cells/cm3, or, wherein a concentration of said obligate heterotrophic or mixotrophic microalgae in said second compartment is 106 - 1010 cells/cm3. 	Vardi further discloses wherein the composition can be formulated as a capsule and that the concentration of the living algae cells within the capsule typically is from about 103 – 108 cells/cm3 (Vardi, ¶ [0107]). Vardi further discloses that a concentration other than the disclosed concentration can be presented within the capsule (Vardi, ¶ [0107]). 	In view of Vardi, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the concentration of the obligate photoautotrophic microalgae and obligate heterotrophic or mixotrophic microalgae present in the compartmentalized composition of modified Boedicker to have a concentration of between 106 - 1010 cells/cm3, since Vardi discloses that the concentration of the algae cells present within the capsule can be varied (see Vardi, ¶ [0107]).
Regarding claim 21, modified Boedicker discloses wherein said obligate heterotrophic microalgae, but does not explicitly disclose wherein said obligate heterotrophic microalgae are selected from the group consisting of Schizochytrium sp. and Crypthecodinium sp. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the obligate heterotrophic microalgae of modified Boedicker to consist one of the Schizochytrium sp. and Crypthecodinium sp., since modified Boedicker discloses that the first and second microorganisms can be selected according the desired application (e.g., drug discovery, bioremediation, therapeutics; col. 15, ll. 23-50; col. 16, ll. 3-4). Further, one of ordinary skill in the art would have made said modification because said modification would have been the simple substitution of one known microorganism for another.
Regarding claim 22, modified Boedicker discloses said mixotrophic microalgae , but does not explicitly disclose wherein said mixotrophic microalgae are selected from the group consisting of Chlorella sp. and Chlamydomonas sp. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the obligate mixotrophic microalgae of modified Boedicker to consist one of Chlorella sp. and Chlamydomonas sp., since modified Boedicker discloses that the first and second microorganisms can be selected according the desired application (e.g., drug discovery, bioremediation, therapeutics; col. 15, ll. 23-50; col. 16, ll. 3-4). Further, one of ordinary skill in the art would have made said modification because said modification would have been the simple substitution of one known microorganism for another.
Regarding claims 29-30, modified Boedicker discloses wherein said first compartment and second compartment are composed of polymeric materials (Boedicker, col. 8, line 37 to col. 9, line 13), but does not explicitly disclose wherein said polymeric material is light transparent alginate. However, modified Boedicker discloses that the compartmentalized composition can be ingestible capsule (Boedicker, see col. 15, ll. 40-45). 	Vardi discloses a composition comprising at least two distinct phases, each phase comprising microorganisms (¶ [0114]). The first phase comprises a first microorganism (outer phase including algae), and the second phase separate from the first phase and comprises a second microorganism (inner phase including algae). Vardi further discloses wherein the first microorganism (autotrophic algae) can be entrapped in a transparent edible matrix (transparent alginate; ¶ [0114]), and the second microorganism can be entrapped in a nontransparent edible matrix (non-transparent gelatin).  	In view of Vardi, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the first compartment of modified Boedicker with the transparent alginate of Vardi (Vardi, ¶ [0114]). One of ordinary skill in the art would have made said modification for the purpose of culturing desired microorganism for desired application under desired condition. Further, one of ordinary skill in the art would have made said modification because said modification would have been the simple substitution of one known material for another for the predictable result of encapsulating desired microorganism in desired culturing condition.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boedicker as applied to claim 2 above, and further in view of Abdel-Fattah et al (previously cited; US 2014/0242676) (hereinafter “Abdel-Fattah”).
Regarding claim 13, modified Boedicker discloses the limitations of the compartmentalized composition according to claim 2. 	Modified Boedicker further discloses a floating element rendering the composition floatable (capsules formulated with oil; col. 8, ll. 64-67; also, gas barriers can be used in the capsule as barriers; col. 22, ll. 41-48). 	Assuming arguendo that modified Boedicker fails to disclose a floating element. Modified Boedicker, however, does disclose wherein the compartmentalized composition can be employed in wastewater treatment application (col. 16, line 50).
	Abdel-Fattah discloses a compartmentalized composition comprising microalgae and floating element (pockets of carbon dioxide gas) providing nutrients to the alge and rendering the composition floatable (¶ [0244]). The floatable composition facilitates the composition to float when arranged on pond, reduces water evaporation (see ¶ [0170]). 	In view of Abdel-Fattah, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the compartmentalized composition of modified Boedicker to comprise a floating element as disclosed by Abdel-Fattah for the purpose of providing nutrient to the alge and providing means for preventing water evaporation during use water treatment (Abdel-Fattah, ¶ [0170]).
Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that although Boedicker et al. disclose the microorganisms present in each compartment may have different growth rates, there is no teaching to suggested that heterotrophic or mixotrophic microalgae present in an inner compartment has a higher growth rate than photoautotrophic microalgae in the outer compartment. Page 5 of the Remarks filed on August 1, 2022.
Examiner respectfully disagrees. As discussed in the rejection, Boedicker et al. disclose compartmentalized composition comprising a first compartment and a second compartment encapsulated by the first compartment. Boedicker et al. explicitly state that the type of the microorganism in each of the first and second compartment can be selected according to need (i.e., selected according the desired application, e.g., drug discovery, bioremediation, therapeutics; col. 15, ll. 23-50; col. 16, ll. 3-4). Moreover, Boedicker et al. further disclose that the microorganisms of the compartmentalized composition can have different growth rates (see col. 32, ll. 26-36). In other words, the growth rate of the microorganisms in the second compartment can be higher than the growth rate of the microorganisms in the first compartment, and vice versa. Thus, Boedicker et al. disclose a first compartment having a first type of microorganism, and a second compartment encapsulating the first compartment and having a second type of microorganism having a different growth rate than the first microorganism. 	 	The instant compartmentalized composition differs from the compartmentalized composition of Boedicker et al. in that the type of the second microorganism in the second compartment encapsulated by the first compartment is an obligate heterotrophic or mixotrophic microalgae having a higher growth rate than obligate photoautotrophic microalgae in the first compartment. However, it would therefore have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the first microorganism in the first compartment of Boedicker et al. with another microorganism including an obligate photoautotrophic microalgae, and the second microorganism in the second compartment with another microorganism including an obligate heterotrophic or mixotrophic microalgae having a higher growth rate than obligate photoautotrophic microalgae, to arrive at the claimed invention with a reasonable expectation of success. One would have made said modification since Boedicker et al. disclose that the first and second microorganisms can be selected according the desired application (e.g., drug discovery, bioremediation, therapeutics; col. 15, ll. 23-50; col. 16, ll. 3-4), and that the first microorganism and the second microorganisms can have different growth rates (col. 32, ll. 26-36). Further, one of ordinary skill in the art would have made said modification because said modification would have been the simple substitution of one known microorganism for another for the predictable result of obtaining a compartmentalized composition tailored for desired application. Moreover, it would have been prima facie obvious to one of ordinary skill in the art to have tried a compartmentalized composition design in which heterotrophic microalgae or mixotrophic microalgae having a higher growth rate than the obligate photoautotrophic microalgae in the second compartment encapsulated by the first compartment, since Boedicker disclose that the microorganism with the higher growth rate can be in the first compartment or the second compartment (col. 32, ll. 26-36). 	As such, it is respectfully submitted that modified Boedicker et al. meets the limitations of the compartmentalized composition as recited in independent claim 2.
In response to the Applicant’s argument regarding the combination of Boedicker et al. and Vardi et al. (page 6 of the Remarks), Applicant’s argument is noted but it is not persuasive. In response to applicant's argument that Vardi et al. fail to disclose a microorganism in an inner compartment having a higher growth rate than a microorganism in an outer compartment, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Boedicker et al. disclose a microorganism in an inner compartment having a higher growth rate than a microorganism in an outer compartment. Vardi et al. is relied upon for teaching a compartmentalized composition comprising at least two compartments, each comprising a microorganism therein. At least one of the compartments (outer compartment) is formed of a transparent material and containing an autotrophic microorganism. It would therefore having been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the first and second compartments of modified Boedicker with the materials of Vardi (Vardi, ¶ [0114]). One of ordinary skill in the art would have made said modification for the purpose of culturing desired microorganisms for desired application under desired conditions. Further, one of ordinary skill in the art would have made said modification because said modification would have been the simple substitution of one known material for another for the predictable result of encapsulating desired microorganism in a desired culturing condition.
It should be noted that Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Incorporating the limitations of previously presented claims 18 and 20 changes the scope of independent claim 2.
Conclusion
 	No claims are allowed. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799